Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.       Election was made without traverse in the reply filed on 12/02/21. Applicants have rights to peruse prosecution of the unelected invention Group 2 in claim 21 by filing a Divisional Application of the current Application in the future.  So, claim 21 is cancelled.
Allowable Subject Matter
2.	Claim 21 is cancelled.
3.	Claims 1-20, 22 are allowed.
4.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 16, and 22. 
5.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious an imaging target for characterization of an optical system comprising the structure includes a base and one or more surfaces, wherein the multiple surfaces spaced apart from the base and disposed over a range of distances from the base or a surface that is sloped relative to the base such that different points on the surface that is sloped are disposed over the range of distances from the base; and multiple point sources disposed along the one or more surfaces of the structure, wherein the point sources include at least first and second point sources disposed along the one or more surfaces at different distances from the base, each of the point sources having dimensions that are smaller than a diffraction limit of the optical system; in combination with the rest of the limitations of claim 1.

7.          As claim 22, the prior art of record taken alone or in combination, fails to disclose or render obvious a method to form a calibration target comprising the structure includes a base and one or more surfaces, wherein the one or more surfaces include multiple surfaces spaced apart from the base or a surface that is sloped relative to the base; and disposing multiple point sources along the one or more surfaces of the structure with the point sources disposed over a range of distances from the base, including disposing first and second point sources along the one or more surfaces at different distances from the base, each of the point sources having dimensions that are smaller than a diffraction limit of the optical system; in combination with the rest of the limitations of claim 22.
Fax/Telephone Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
March 25, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877